Exhibit 99.2 Hughes Satellite Systems Corporation Unaudited Interim Condensed Consolidated Financial Statements and Other Financial Information For the Quarterly Period Ended September30, 2011 TABLE OF CONTENTS Page Notice to Readers ii Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets— September 30, 2011 and December 31, 2010 (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Narrative Analysis of Results of Operations 32 i Notice to Readers The following interim condensed consolidated financial statements and notes thereto and other financial information relating to Hughes Satellite Systems Corporation (formerly known as EH Holding Corporation) (“HSS,” the “Company,” “we,” “us” and/or “our”) for the quarter ended September 30, 2011 have been prepared by and are the responsibility of the management of HSS. These interim condensed consolidated financial statements have not been reviewed or audited by the Company’s independent registered public accounting firm. The interim condensed consolidated financial statements contained in this report have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X for interim financial informationapplicable to financial statements required to be included in a Quarterly Report on Form 10-Q. Accordingly, these statements do not include all of the information and notes required for complete financial statements prepared under GAAP. In addition, guarantor financial information as required by Rule 3-10 of Regulation S-X is also omitted from this report. For further information, refer to the combined financial statements and notes thereto of HSS included in the Current Report on Form 8-K of EchoStar Corporation (“EchoStar”) that was furnished to the Securities and Exchange Commission on May 11, 2011. The following interim condensed consolidated financial statements and notes thereto and other financial information of the Company are based on a combination of (i) the historical financial position and results of operations of certain entities within EchoStar that generally represent EchoStar’s satellite service business prior to the Company’s formation in March 2011 (at which time the assets and liabilities comprising such business were contributed by EchoStar to the Company as part of such formation) and (ii) the consolidated financial position and results of operations subsequent to the Company’s formation, which include Hughes Communications, Inc. and its subsidiaries (“Hughes Communications”) from June 9, 2011 as a result of the Company’s acquisition of Hughes Communications. ii Item 1. Financial Statements HUGHES SATELLITE SYSTEMS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share amounts) (Unaudited) As of September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Marketable investment securities - Trade accounts receivable, net of allowance for doubtful accounts of $10,467 and $4,725, respectively Trade accounts receivable - DISH Network, net of allowance for doubtful accounts of zero Inventory - Deferred tax assets Other current assets Total current assets Noncurrent Assets: Restricted cash and cash equivalents Property and equipment, net of accumulated depreciation of $1,215,201 and $1,096,705, respectively Goodwill - FCC authorizations Intangible assets, net 11 Other investment securities Other noncurrent assets, net Total noncurrent assets Total assets $ $ Liabilities and Shareholder's Equity (Deficit) Current Liabilities: Trade accounts payable $ $ Trade accounts payable - DISH Network Advances from affiliates, net - Deferred revenue and other Accrued interest Accrued payments in connection with Hughes Acquisition - Accrued expenses and other Current portion of long-term debt and capital lease obligations Total current liabilities Long-Term Obligations, Net of Current Portion: Long-term debt and capital lease obligations, net of current portion Deferred tax liabilities Long-term deferred revenue and other long-term liabilities Total long-term obligations, net of current portion Total liabilities Commitments and Contingencies (Note 10) Shareholder's Equity (Deficit): Common stock, $0.01 par value; 1,000,000 shares authorized, 1,000 shares and zero shares issued and outstanding, respectively - - Owner's net investment - Additional paid-in capital - Accumulated other comprehensive income (loss) ) - Accumulated earnings (deficit) ) - Total Hughes Satellite Systems Corporation ("HSS") shareholder's equity (deficit) Noncontrolling interests - Total shareholder's equity (deficit) Total liabilities and shareholder's equity (deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 HUGHES SATELLITE SYSTEMS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (In thousands) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenue: Services and other revenue $ Services and other revenue - DISH Network Equipment revenue Equipment revenue - DISH Network 97 - 97 - Total revenue Costs and Expenses: (exclusive of depreciation shown separately below - Note 6) Cost of sales - services and other Cost of sales - equipment Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Operating income (loss) Other Income (Expense): Interest income 1 5 Interest expense, net of amounts capitalized ) Hughes Acquisition costs ) - ) - Other, net Total other income (expense) Income (loss) before income taxes ) ) Income tax (provision) benefit, net ) ) Net income (loss) ) ) Less: Net income (loss) attributable to noncontrolling interests - - Net income (loss) attributable to the HSS common shareholder $ ) $ $ ) $ Comprehensive Income (Loss): Net income (loss) $ ) $ $ ) $ Foreign currency translation adjustments ) - ) - Unrealized holding gains (losses) on available-for-sale securities, net - - Comprehensive income (loss) ) ) Less: Comprehensive income (loss) attributable to noncontrolling interests ) - ) - Comprehensive income (loss) attributable to the HSS common shareholder $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 HUGHES SATELLITE SYSTEMS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) For the Nine Months Ended September 30, Cash Flows From Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Equity in losses (earnings) of affiliates ) - Amortization of debt issuance costs - Non-cash, stock-based compensation Deferred tax expense (benefit) Other, net ) ) Change in noncurrent assets ) Changes in current assets and current liabilities, net ) Net cash flows from operating activities Cash Flows From Investing Activities: Purchases of marketable investment securities ) - Sales and maturities of marketable investment securities - Purchases of property and equipment ) ) Acquisition of Hughes, net of cash acquired of $84,768 ) - Change in restricted cash and cash equivalents Other, net ) - Net cash flows from investing activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of long-term debt - Repayment of long-term debt and capital lease obligations ) ) Debt issuance costs ) - Contributions from (distributions to) parent Other - Net cash flows from financing activities ) Effect of exchange rates on cash and cash equivalents - Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of the period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest (including capitalized interest) $ $ Capitalized interest $ $ Cash received for interest $ $
